Citation Nr: 0205721	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  95-03 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a right knee disability.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1951 to April 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Little Rock, Arkansas.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  Additional disability of the right knee was due to an 
intervening event, and not proximately caused by an event not 
reasonably foreseeable, carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing of medical treatment on 
April 4, 1998.

3.  Additional disability of the left knee was due to an 
intervening event, and not proximately caused by an event not 
reasonably foreseeable, carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing of medical treatment on 
April 4, 1998.



CONCLUSIONS OF LAW

1.  The requirements for compensation for a right knee 
disability under 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. § 1151 (West Supp. 2001).

2.  The requirements for compensation for a left knee 
disability under 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. § 1151 (West Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claims.  The 
record reflects that the veteran has been notified of the 
applicable law and regulations governing entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151.  He has 
also been advised as to the evidence considered by the RO and 
the reasons for its determination.  In addition, the Board 
remanded these claims in October 2000 to ascertain whether an 
incident report exists pertinent to the veteran's alleged 
accident in the VA Medical Center in April 1998.  The claims 
file contains a documented response as to the unavailability 
of any such report and also contains the veteran's hearing 
testimony relating that he did not file such a report.  
Available VA Medical Center records from the time period in 
question are also of record.  Neither the veteran nor his 
appointed representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate either of the veteran's claims.  The Board is 
also unaware of any such outstanding evidence or information.  
Accordingly, the Board finds the facts pertinent to these 
claims have been properly developed and no further action is 
required to comply with the VCAA or the implementing 
regulations.

Legal Criteria

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997.  
The veteran's claims were filed after October 1, 1997.  
Therefore, the amended law is applicable to his claims.  See 
VAOPGCPREC 40-97 (December 13, 1997), published at 63 Fed. 
Reg. 31,263 (1998).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

The claimant must show additional disability that is actually 
the result of disease or injury, or an aggravation of an 
existing disease or injury, suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2).

Factual Background

On April 3, 1998, the veteran presented at the Little Rock, 
Arkansas, VA Medical Center with complaints relevant to right 
hand numbness, sexual performance and "bugs" in his feet.  
He also reported that he had run into a "robot" that 
morning and complained of mild tenderness in the right 
posterior rib cage.  

On April 20, 1998, the veteran reported that three weeks 
earlier he had been hit by the automatic mail carrier at the 
VA Medical Center.  He indicated he had fallen and possibly 
landed on his right knee, with resulting pain and a feeling 
that the knee might give way.  Examination revealed a small 
amount of swelling around the right knee.  The impression was 
status post traumatic injury three weeks ago, getting worse.  
Another April 20, 1998, entry notes the veteran's report that 
his right knee started bothering him after a "robot" ran 
into him several weeks earlier.

On April 21, 1998, the veteran underwent evaluation at the VA 
orthopedic clinic.  He was noted to have been struck by the 
automated mail cart three weeks earlier, with swelling and 
tenderness of the right knee since that time.  The entry 
includes note of a history of arthritis.  The impression upon 
examination was patellofemoral symptoms/arthritis, possible 
medical meniscal tear.

Entries dated in June 1998 note the veteran to have right 
knee arthritis, exacerbated by the blow.  An August 1998 
outpatient records notes bilateral knee arthritis.

In December 1998, the veteran reported he fell and hurt his 
left knee.  

A VA outpatient record dated in June 1999 notes complaints of 
right shoulder and knee pain secondary to a fall in December 
1998.  

In December 2001, the veteran testified at a personal 
hearing.  He related that in April 1998 he was walking at the 
VA Medical Center and heard the automated mail cart beeping, 
making its way down the hallway.  He stated that he was aware 
of the line the mail cart followed when rounding the corner, 
and stated he moved and thought he was out of its way.  He 
indicated that the cart hit him and knocked him flat on his 
face, possibly hitting his knee or causing him to land on his 
knee.  He then stated a woman in a white uniform stopped the 
mail cart and asked him if he was okay.  He reported that she 
took hold of his right foot and jerked it, at which point his 
knee popped.  The veteran indicated she left after that, 
walking the mail cart way with her.  The veteran denied 
making any accident report to VA or the police.  He indicated 
he had already had his appointment that day and didn't seek 
treatment after the incident with the mail cart.  In his 
testimony he indicated he might have been seen in the 
emergency room by a physician other than the physician he saw 
earlier in the day.

Analysis

As set out above, in order for a claim to succeed under 38 
U.S.C.A. § 1151, it is a legal requirement that there be 
additional disability that proximately results from VA 
medical treatment.  

Essentially, the veteran alleges that he sustained injuries 
to both knees when he was struck by an automated mail cart 
while at a VA Medical Center on April 8, 1998.  He has not 
claimed that the knee injuries in question resulted during 
the course of or directly from the actual medical treatment 
he received that day.

The U. S. Court of Appeals for Veterans Claims (Court) 
considered a similar situation in Sweitzer v. Brown, 
5 Vet. App. 503 (1993).  In Sweitzer, the appellant reported 
to the radiology department of the VA Medical Center.  After 
checking in he was advised that there would be a twenty-
minute wait.  The appellant then left the clinic area to walk 
around the Medical Center.  While squatting down to look at 
an advertisement on a bulletin board, an unidentified patient 
in a motorized wheelchair rounded the corner and struck the 
appellant.  He claimed entitlement to benefits under 
38 U.S.C.A. § 1151 based on the aggravation of a pre-existing 
back disability.

The Sweitzer Court considered the legislative history behind 
38 U.S.C.A. § 1151 and analyzed the plain language of the 
statute.  The Court concluded that,

[t]he statute does not address 
disabilities that are merely coincidental 
with the receipt of VA treatment or which 
are a result of actions by the claimant, 
i.e., applying for or seeking 
hospitalization, treatment, or 
examination.

Sweitzer, at 505 (emphasis in the original).

The Court considered factors such as whether the appellant 
has placed himself within the "control and authority of the 
VA," and whether, "VA was responsible for taking all 
reasonable precautionary measures to assure the appellant's 
safety."  Id. at 506.  The Court concluded that such 
concepts, although applicable to tort law and premises 
liability, were not relevant to 38 U.S.C.A. § 1151, and 
instead suggested the appellant might have raised such legal 
theories in a suit against the United States under the 
Federal Tort Claims Act, 28 U.S.C.A. §§ 1346(b), 2672-2680.  
Id.  

The VA Office of General Counsel, in VAOPGCPREC 7-97 (January 
29, 1997), published at 62 Fed. Reg. 15,566 (1997), addressed 
the question of whether the provisions of 38 U.S.C.A. § 1151 
effective prior to October 1, 1997, which authorized benefits 
for disability incurred as the "result of hospitalization," 
applied to disabilities incurred during hospitalization but 
which were unrelated to a program of medical treatment, for 
example, a fall on VA premises.  It was held that 
compensation for injuries suffered as the result of 
hospitalization was not limited to injuries resulting from 
the provision of hospital care and treatment, but may 
encompass injuries resulting from risks created by any 
circumstances or incidents of hospitalization.  VA's General 
Counsel provided examples indicating that an injury should be 
considered to have resulted from hospitalization when the 
claimant fell due to some unique feature of the hospital 
premises that created a zone of danger out of which the 
injury arose.  A fall due solely to a veteran's inadvertence, 
want of care, or pre-existing disability generally would not 
be said to result from VA hospitalization. 

The Board notes that VAOPGCPREC 7-97 sets out that the 
amendments to section 1151 would authorize payment for 
disability resulting from "hospital care" rather than from 
"hospitalization," and that therefore the opinion pertained 
solely to the interpretation of 38 U.S.C.A. § 1151 as extant 
prior to October 1, 1997, and was not intended to govern 
cases decided under the amended statute.  

Further, in VAOPGCPREC 01-99 (February 16, 1999), published 
at 64 Fed. Reg. 31,680 (1999), VA's General Counsel clarified 
that VAOPGCPREC 7-97 had been limited to the plain meaning of 
the term "hospitalization," which was noted to ordinarily 
be understood to encompass, in addition to medical services, 
other custodial aspects of maintaining an individual in a 
hospital.  In contrast, it was noted that the term "medical 
or surgical treatment" unambiguously referred only to 
medical or surgical procedures and remedies administered to 
combat disease or injury and could not be construed to 
encompass other circumstances which occur coincident with the 
provision of treatment but which do not themselves constitute 
medical or surgical treatment.  It was thus concluded that, 
"§ 1151 authorizes compensation only for disability 
resulting from treatment or examination itself and not for 
disability incurred during or coincident with treatment or 
examination but due to an intervening cause."  

As pertains to the instant appeal, the Board again notes that 
the veteran's claims are properly decided under the amended 
version of 38 U.S.C.A. § 1151.  As such, VAOPGCPREC 7-97 does 
not govern the determination.  

The Board instead finds the facts of this case to be similar 
to those in Sweitzer and concludes that the outcome in 
Sweitzer is consistent with the amended version of 
38 U.S.C.A. § 1151, which is controlling in this appeal.  
Like the appellant in Sweitzer, the veteran does not argue 
any VA negligence or fault in the actual medical treatment 
offered on April 3, 1998.  His arguments instead pertain 
entirely to events that occurred while he was elsewhere in 
the VA Medical Center, either before or after his scheduled 
appointment, and while under his own control as opposed to 
being cared for by VA personnel.  Consistent with the amended 
language of 38 U.S.C.A. § 1151 and with the clarifying 
language found in VAOPGCPREC 1-99, the alleged incident does 
not fall within the scope of VA benefits to be awarded 
pursuant to 38 U.S.C.A. § 1151.  As such, the required causal 
connection between the veteran's claimed knee disabilities 
and VA medical treatment provided on April 3, 1998, is not 
demonstrated.  

Whether the veteran has knee disability or increased knee 
disability due to being struck by the automated mail cart 
while at the VA Medical Center appointment need not be 
determined by the Board.  The veteran's claims fail on the 
basis that any additional left or right knee disability was 
not proximately caused by an event not reasonably 
foreseeable, carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the medical treatment on April 4, 1998.  
The crash with an automated mail cart constitutes an 
intervening event and the consequences of such are not within 
the scope of 38 U.S.C.A. § 1151.  The Board notes that if the 
veteran could demonstrate negligence on the part of VA with 
respect to the circumstances of the automated mail cart 
operating on VA Medical Center Premises, he would have a 
valid claim under the Federal Tort Claims Act, 28 U.S.C. §§ 
1346(b), 2672-2680; but, under the circumstances of the 
present case, he cannot satisfy the threshold legal 
requirements for consideration under 38 U.S.C.A. § 1151, a 
statute intended to compensate for additional disability 
proximately resulting from VA medical or surgical treatment 
or hospital care.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a right knee disability 
is denied.

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a left knee disability 
is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

